Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 8/9/2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11089465.  Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 8  of instant application and claims 1, 5 of U.S. Patent No. 11089465:

Instant Application 17/397760
U.S. Patent No. 11089465
8. One or more tangible non-transitory computer-readable storage media storing computer- executable instructions for performing a computer process on a computing system, the computer process comprising: 

receiving a text message from a user device, 


the text message comprising a roadside assistance request; 









determining a trigger keyword and a linked action associated with the text message; 

initiating performance of the linked action; 

receiving first location information comprising 

a location corresponding to the roadside assistance request; 



selecting a service provider from a plurality of service providers based on the first location information and second location information associated with a second vehicle, the second vehicle associated with the service provider; 

initiating roadside assistance provided by the service provider in response to the roadside assistance request; and 


sending a message to the user device comprising status information regarding the roadside assistance for the user.
1. A computer-implemented method comprising: 





receiving, from a user device and by a computing device comprising a natural language processing system, 

a text message comprising a request for roadside assistance; 

identifying, by the computing device and from the text message received from the user device, one or more keywords; 

comparing the one or more keywords to a keyword list; 

determining, based on the comparing, a trigger keyword and a linked action associated with that trigger keyword; 

initiating performance of the linked action; 

receiving, by the computing device, first location information comprising 

a location of the user device and second location information comprising a location of a vehicle associated with a user of the user device; 

5. The method of claim 4, further comprising selecting the service provider based on the second location information and a location of a service vehicle of the service provider.



initiating, by the computing device, roadside assistance for the user in response to the request for roadside assistance; and 

sending, by the computing device and to the user device, a first text message comprising status information regarding the roadside assistance for the user.


The claims of the instant application 17/397760 encompass the same subject matter except the instant rewritten to broader the claim limitations from U.S. Patent No. 11089465.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645